Citation Nr: 1223562	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder (claimed as residuals of a rotator cuff tear, surgically repaired)

2.  Entitlement to service connection for residuals of an injury to the right little finger (claimed as pain in the right little finger).

3.  Entitlement to service connection for residuals of cold injury to the fingers (claimed as numbness and tingling of the fingertips).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to April 1982, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board acknowledges that, in addition to adjudicating the claims for finger injury residuals now on appeal, the July 2007 decision denied service connection for a septal deformity (claimed as a nasal passage hole with sores).  While that claim was the subject of a timely notice of disagreement and a subsequent appeal, a review of the record reflects that it has since been granted in a June 2011 decision.  Significantly, the Veteran has not contested the disability rating or the effective date assigned for his septal deformity award.  Accordingly, the Board lacks jurisdiction to further consider that issue.

Next, the Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011, Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that none of the additional evidence in the Virtual VA file is material to the Veteran's current appeal and, thus, need not be further addressed at this time.

As a final introductory matter, the Board observes that, in an April 2011 written statement, the Veteran requested reconsideration of the recent denial of his claim for service connection for a right knee disorder.  The RO properly treated this as a request to reopen as the Veteran did not express disagreement with the rating decision or express a desire to initiate appellate review.  See 38 C.F.R. § 20.201.  He also requested service connection for a left leg disorder.  The claim pertaining to the left leg fracture has not yet been adjudicated and is referred to the agency of original jurisdiction for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is warranted in connection with all four issues currently on appeal.  Specifically, a new VA right shoulder examination and additional records procurement are needed in order to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§3.159(c)(2),  3.159(c)(4) McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Bell v. Derwinski, 2 Vet. App. 611 (1992); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  In addition, a statement of the case (SOC) must be issued in order afford the Veteran due process with respect to his bilateral knee claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Throughout the pendency of this appeal, the Veteran has alleged that he suffers from current shoulder and finger disorders that all their onset in service.  Specifically, he asserts that he injured his right shoulder and little finger while playing basketball, softball and football during his period of active duty.  The Veteran also claims to have incurred additional finger injuries through exposure to extreme temperatures in boot camp.

The Veteran's contentions concerning his right shoulder are corroborated by his service treatment records (STRs), which contain multiple entries of injuries affecting that joint.  Specifically, STRs dated in May 1976 reflect complaints of a bruised right shoulder for which the Veteran was prescribed heat therapy and placed on a five-day physical profile.  Subsequent STRs dated in May 1978 note further treatment for right shoulder tenderness and arm strain.  The STRs from his remaining four years of active duty and subsequent period of Army Reserve service are negative for any complaints or clinical evidence of right shoulder problems.

Similarly, the Veteran's post-service medical records are devoid of any subjective or objective evidence of right shoulder problems prior to March 1999.  At that time, the Veteran sought private treatment for residuals of a heavy lifting right shoulder injury incurred in the course of his civilian employment.  Significantly, contemporaneous X-rays revealed faint right-sided calcifications below the acromion and above the head of the humerus, which the Veteran's private treating physicians noted was possibly indicative of prior trauma.  See March 1999 radiology report, J.D. Vaughn, M.D., and May 1999 orthopedic clinic treatment record.  Ultimately, the Veteran's private treating providers assessed him with a right rotator cuff tear for which surgery was performed in July 1999.  

The Veteran's rotator cuff surgery was addressed during an April 2010 VA Compensation and Pension joints examination.  At that time, the Veteran also recounted his history of in-service right shoulder injuries incurred while playing sports.  However, he declined to provide the specific dates of those in-service injuries or the details of his ensuing treatment.  Subsequently, the examining VA clinician determined that the Veteran's current right shoulder pain and related symptoms were all attributable to the incurrent rotator cuff tear he had sustained after leaving the military.  Significantly, however, that VA examiner did not provide a basis for her negative nexus opinion beyond noting that the Veteran had been vague about reporting the details of his claimed in-service injuries.  Moreover, while that VA examiner indicated that she had reviewed the Veteran's pertinent service and post-service medical records, she made no mention of the May 1978 in-service findings of right shoulder tenderness and arm strain.  Nor did that examiner address the March 1999 and May 1999 statements from the Veteran's private treating providers, noting concurrent X-ray findings of right shoulder abnormalities that were suggestive of prior trauma.

In light of the foregoing, the Board finds that the above VA examiner's negative nexus opinion was supported by a limited rationale, which reflected an incomplete and inaccurate understanding of key facts with respect to the Veteran's claim.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion); see also Sklar v. Brown, 5 Vet. App. 140 (1993) (the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  Where, as here, VA has already decided to afford the Veteran an examination in support of his claim, it has the obligation to ensure that he receives an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  For the reasons noted above, the Veteran's prior VA examination was not adequate for rating purposes and, thus, a new one should be scheduled on remand.  

Next, the Board finds that pertinent private and VA medical records appear to be missing in connection with the Veteran's right shoulder claim.  Specifically, the record reflects that, in the wake of his June 1999 rotator cuff surgery, the Veteran has received periodic outpatient treatment for right and left shoulder problems from a team of practitioners at the Northeast Orthopedic Clinic, P.C.  Significantly, it is unclear whether that treatment has continued past January 2010, the date of the most recent private clinical records that have been associated with the claims folder.  The Board recognizes that the majority of the Veteran's recent private treatment records have focused on his left shoulder disorder, which was the subject of previously denied service connection claim that he has not appealed.  Nevertheless, it is unclear whether any additional private treatment records may exist that are pertinent to the right shoulder issue, which he has appealed.  Accordingly, the Board finds that, on remand, the agency of original jurisdiction (AOJ) should ask the Veteran to authorize the release of any outstanding records from the Northeast Orthopedic Clinic, P.C., dated since January 2010.  38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005) (VA's duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant adequately identifies those records and authorizes the Secretary to obtain them).  In addition, those records refer to Dr. Sanchetti.  If that physician has records relevant to the claims, the Veteran should either provide the records or authorize VA to attempt to obtain them.

Next, the Board finds that pertinent VA outpatient records may also be missing with respect to the Veteran's right knee claim.  Indeed, the most recently obtained VA records, dated through March 14, 2011, reflect periodic treatment for joint complaints affecting the upper and lower extremities.  However, it is unclear whether the Veteran has received any additional treatment since March 14, 2011 as no attempts to obtain subsequent VA records have yet been made.  As such records may conceivably contain information relevant to the Veteran's claims, they should be requested on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board observes that the above VA outpatient records include complaints of finger problems arising from frostbite and sports-related injuries allegedly occurred in service.  The Board acknowledges that none of the Veteran's VA treating providers appears to have clinically related any of those alleged problems to his active service.  Nevertheless, the Veteran's own lay assertions of ongoing symptomatology, documented in his VA records, are relevant to his claims for service connection for residuals of cold weather and other finger injuries.  See 38 C.F.R. § 3.303(d); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (service connection does not require treatment or diagnosis during service); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').  Accordingly, as it appears that outstanding VA outpatient records may exist, and as it remains unclear whether such records may reflect additional treatment for frostbite or other finger injury residuals, the Board finds that adjudication of the Veteran's pending finger claims must be deferred until after those missing records are obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, the Board observes that additional pertinent private records may also be outstanding with respect to all the issues on appeal.  Indeed, it appears from a review of the Veteran's VA outpatient records that he currently receives most of his primary care from a private physician (H. Patel, M.D.).  Accordingly, his treatment records may be potentially relevant to all of the Veteran's pending claims and, thus, should be requested on remand.  Also, on remand, the Veteran should be asked to identify whether he has sought additional relevant treatment with any other private health-care provider.  Then, after obtaining the appropriate authorization, any outstanding records from the identified providers should be obtained for consideration in this appeal.  38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005) (VA's duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant adequately identifies those records and authorizes the Secretary to obtain them).

Finally, the Board notes that the Veteran filed a claim for Workers Compensation pertaining to his right shoulder injury.  See report of contact dated January 2011.  As the Veteran was working for a federal agency at the time of the injury, VA should obtain the records from the Department of Labor's Office of Workers' Compensation Programs (OWCP).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should afford the Veteran the opportunity to identify all pertinent private health-care providers, to specifically include S.P. Sancheti, M.D., any clinicians who treated the Veteran at Northeast Orthopedic Clinic, as well as H. Patel, M.D., the primary care physician identified in the Veteran's VA treatment records.  After securing any necessary authorization from the Veteran, the AMC/RO should obtain all identified treatment records that have not already been associated with the claims folder.  

If, after making reasonable efforts to obtain the identified private records, the AMC/RO is unable to secure same, it must send the Veteran a notice letter that (a) identifies the specific records it is unable to obtain; (b) briefly explains the efforts that it has made to obtain these records; (c) describes any further development action to be taken in this regard; and (d) informs the Veteran that he is ultimately responsible for providing the evidence in question.  The Veteran must then be given an opportunity to respond.

2.  Attempt to obtain records, including medical records, pertaining to the Veteran's claim for benefits with the Department of Labor's Office of Workers' Compensation Programs (OWCP).  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The AMC/RO should obtain all pertinent records from the VA Medical Center in Birmingham, Alabama, dated since March 14, 2011.

4.  After the above development has been completed, the AMC/RO should schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder symptoms.  The claims folder should be reviewed in conjunction with the examination and the examiner's report should note that review.  All testing deemed necessary, if any, should be conducted and the results should be reported in detail.  

The VA examiner's opinion should specifically address whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed right shoulder disorder had its onset during the Veteran's active service or is otherwise related to any aspect of that service, to specifically include the documented May 1976 and May 1978 injuries that he incurred while playing sports.  Prior to the rendering of this opinion, the Veteran should be afforded the opportunity to describe the right shoulder symptoms he experienced in service and thereafter.  

The requested opinion must be accompanied by a fully supported rationale that expressly accounts for all pertinent evidence of record.  In providing the opinion, the examiner's attention is directed to the review of X-rays taken immediately after the Veteran's 1999 injury, which noted that he may have sustained prior right shoulder trauma and the Veteran's report during the last VA examination that he did not sustain any injuries after service until 1999.  Additionally, the requested medical opinion should consider the Veteran's lay assertions of post-service right shoulder problems, if any.  

5.  Next, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Finally, after completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO should readjudicate the issues on appeal, considering all applicable rating criteria.  If any aspect of the decision remains adverse to the Veteran, a supplemental statement of the case must be issued.  Then, after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



